Citation Nr: 0031493	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-08 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left transverse process at the L-1 level, 
currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disorder secondary to the service connected residuals of a 
fracture of the left transverse process at the L-1 level.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from December 1952 to December 
1954 and from July 1971 to August 1972.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO) in which an increased evaluation for residuals 
of a fracture of the left transverse process at the L-1 level 
was denied.  The RO determined that new and material evidence 
to reopen a claim of entitlement to service connection for a 
right hip disorder secondary to the service connected 
residuals of a fracture of the left transverse process at the 
L-1 level had not been submitted.  From the Supplemental 
Statement of the case in October 1999, it appears that the 
claim was later reopened.


REMAND

With respect to the application to reopen the service 
connection claim, the Board will defer the determination as 
to whether the claim is reopened pending the development 
requested.  Bartlett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  
In this regard, the veteran testified that Dr. M. told him 
that his right hip problem is connected with his service 
connected lumbar spine injury.  (Hearing transcript, page 6).  
He then submitted a July 1999 statement from Dr. M. into the 
record, but the statement makes no specific reference to the 
right hip.  The United States Court of Appeals for Veterans 
Claims (Court) has held that under similar circumstances, VA 
must inform the claimant that he should submit a direct 
statement from the physician in support of the claimed causal 
relationship.  Sutton v. Brown, 9 Vet.App. 553, 570 (1996).  
The RO has not requested that the veteran submit statement 
from Dr. M. pertaining to the relationship of right hip 
disability to the service connected low back disability.  The 
Board is of the opinion that this development should be 
undertaken.  

With respect to the increased rating issue, at the July 1999 
RO hearing the veteran testified that he saw Dr. Moore once a 
month for treatment of his back problems.  These records were 
requested by the RO, but were not received.  The Board is of 
the opinion that another attempt should be made to obtain 
these records, because of their relevance to the claim.  In 
addition, the veteran should be afforded examination of the 
service connected low back disability that comports with 
DeLuca v. Brown, 6 Vet.App. 321 (1993).

As part of the assistance provided under 38 U.S.C.A. § 
5103A(a), the Secretary shall make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  Whenever the Secretary, 
after making such reasonable efforts, is unable to obtain all 
of the relevant records sought; the Secretary shall notify 
the claimant that the Secretary is unable to obtain records 
with respect to the claim.  Such a notification shall, 
identify the records the Secretary is unable to obtain; 
briefly explain the efforts that the Secretary made to obtain 
those records; and describe any further action to be taken by 
the Secretary with respect to the claim.  38 U.S.C.A. 
§ 5103A(b); Veterans Claims Assistance Act of 2000 (Act).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should make another attempt to 
obtain all current records of the 
veteran's treatment by Dr. M.

2.  The RO should notify the appellant 
that the he should submit a statement 
from Dr. M. to the effect that there may 
be a causal relationship between the 
right hip disability and service 
connected low back disability.  

3.  If the RO is unable to obtain the 
evidence referenced in paragraph 1, the 
RO shall notify the veteran of this fact.  
The notification shall be in conformity 
with section 5103A (b)(2) of the Act.  

4.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and severity of residuals of 
fracture of the left transverse process 
at the L-1 level.  The claims folder 
should be made available to the examiner.  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  In reporting range 
of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  

The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

6.  The RO should then readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

